___________

                             No. 95-2062
                             ___________

United States of America,          *
                                   *
            Appellee,              *
                                   *   Appeal from the United States
     v.                            *   District Court for the
                                   *   Eastern District of Missouri.
Kevin Lee Rowett,                  *
                                   *           [UNPUBLISHED]
            Appellant.             *


                             ___________

                    Submitted:   January 5, 1996

                         Filed: January 16, 1996
                              ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Kevin Lee Rowett appeals the 240-month sentence imposed by the
district court1 following his guilty plea to two counts of
distributing cocaine base and three counts of distributing cocaine
powder, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.


     Rowett argues first that, in calculating his criminal history
category, the district court erred in finding that neither of two
pairs of prior concurrent sentences,2 were "related cases" under


        1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
    2
     Of the first pair of sentences, one was for Rowett's March 2,
1989 arrest for possession of a controlled substance, and the
second was for his March 29, 1989 arrest for stealing an automobile
and removing/defacing the manufacturer's serial number.      Of the
U.S.S.G. § 4A1.2(a)(2). It is well-settled in this circuit that
"two or more sentences imposed at the same time `are not related
for purposes of § 4A1.2(a)(2) if the cases proceeded to sentencing
under separate docket numbers and there was no formal order of
consolidation.'"    United States v. Klein, 13 F.3d 1182, 1185
(8th Cir.) (quoting United States v. McComber, 996 F.2d 946, 947
(8th Cir. 1993) (per curiam)), cert. denied, 114 S. Ct. 2722
(1994). Rowett has not shown either pair of cases proceeded to
sentencing under the same docket number or that either pair was
formally consolidated.


     Rowett argues next that the district court erred by assessing
one criminal history point for committing the instant offense less
than two years after release from imprisonment. Section 4A1.1(e)
states that one point should be added if "the defendant committed
the instant offense less than two years after release from
imprisonment." Application Note 5 for section 4A1.1 states this
assessment can be based on a defendant's relevant conduct. Because
Rowett's PSR indicated that he was paroled on January 21, 1991, for
the 1989 drug and theft offenses and that his relevant conduct for
the instant offense included distributing cocaine in 1991, we
conclude the district court properly assessed one point under
section 4A1.2(e).


     The judgment is affirmed.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



second pair of sentences, one was for his July 6, 1992 arrest for
driving with a suspended license, and the second was for his
August 31, 1992 arrest for driving with a revoked license.

                                 -2-